Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000812
                                                        13-MAY-2014
                                                        10:05 AM




                           SCWC-12-0000812


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                       IN THE INTEREST OF V.G.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (CAAP-12-0000812; FC-J NO. 0089867)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Defendant-Appellant’s Application for Writ


 of Certiorari, filed on March 29, 2014, is hereby rejected. 


           DATED:   Honolulu, Hawai'i, May 13, 2014.


 Harrison L. Kiehm,               /s/ Mark E. Recktenwald

 for petitioner

                                  /s/ Paula A. Nakayama


                                  /s/ Sabrina S. McKenna


                                  /s/ Richard W. Pollack


                                  /s/ Michael D. Wilson